Citation Nr: 1540674	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  11-18 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include depression, anxiety and mild cognitive impairment as secondary to a service-connected left eye condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's daughter


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1944 to June 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran testified at a videoconference hearing in front of the undersigned Acting Veteran's Law Judge (VLJ) in August 2015.  A transcript of the hearing is associated with the claims file.  

The issue was previously remanded by the Board in May 2015 to schedule the Board hearing discussed above.  The issues have since returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's acquired psychiatric disorder to include depression, anxiety and mild cognitive impairment is a result of service-connected left eye condition.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric condition to include depression, anxiety and mild cognitive impairment as secondary to a left eye condition have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310, 3.304(f)(2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In light of the favorable decision to grant service connection for the Veteran's claims below, a discussion of the VA's duties to notify and assist is not necessary.

Service Connection 

The Veteran claims entitlement to service connection for an acquired psychiatric condition as secondary to service-connected conditions, specifically his left eye.  See August 2015 Board hearing transcript.  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a). See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board acknowledges the most recent October 2014 VA examination found the Veteran had no current acquired psychiatric disability.  However, a private doctor  provided a diagnosis of depressive and anxiety disorder, not otherwise specified and mild cognitive impairment in a disability benefits questionnaire submitted in July 2014.  

The presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

As there is a diagnosis of an acquired psychiatric condition during the period of the claim, and as competent evidence links to the Veteran's left eye condition, the Board finds that service-connection for an acquired psychiatric condition is warranted on a secondary basis.

The private physician provided a positive nexus opinion between a depressed mood, poor self-worth and his left eye condition in the July 2014 disability benefits questionnaire.  The physician further indicated it was not possible to differentiate what symptoms were attributable to each diagnosis.  There is no contrary medical opinion of record.  This opinion is not ambiguous, as the doctor plainly stated that left eye blindness was "cause of depressed mood and poor self-worth."  

As such, and in light of McClain, entitlement to service connection for an acquired psychiatric disability to include depression, anxiety and mild cognitive impairment as secondary to service-connected left eye condition is warranted.  


ORDER

Entitlement to service connection for an acquired psychiatric condition to include depression, anxiety, and mild cognitive impairment is granted.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


